GOSHORN, Judge.
Appellant claims in his Rule 3.800(a) motion that the trial court erroneously calculated the amount of credit he was due for time served. After reviewing the record, we agree. This court reversed appellant’s original sentence because it exceeded the statutory maximum. Blowe v. State, 621 So.2d 587 (Fla. 5th DCA 1993). When the trial court resentenced appellant, it awarded credit for the time appellant had served in prison while the appeal of the original sentence was pending, but it did not award credit for the time appellant spent in jail prior to the original sentence as required by section 921.161(1), Florida Statutes (1993). Accordingly, we reverse and remand for resentencing.
REVERSED and REMANDED.
PETERSON and THOMPSON, JJ., concur.